JUSTICE GRAY
dissenting.
I respectfully dissent from the Court’s opinion and order. It is my view that, in accepting supervisory control over the District Court, we are departing from the standard for supervisory control we so recently clarified in Plumb and inappropriately intruding into the District Court’s decisions regarding trial administration, decisions best left to the court nearest to — and most familiar with — the case. In addition, even assuming the propriety of supervisory control here, I would conclude that the District Court did not abuse its discretion in denying the School District’s motion to try the breach of contract and UTPA claims to the same jury seriatim.
As the Court observes, the Plumb standard for supervisory control allows us to step into matters at the trial level where trial courts “by a mistake of law, or willful disregard of it, are doing a gross injustice, and there is no appeal, or the remedy by appeal is inadequate.” This is clearly a two-part test, requiring that a gross injustice be occurring via a legal mistake or disregard of the law and that there is no — or only an inadequate — remedy by appeal. In my opinion, the question before us does not involve a “mistake of law;” indeed, the Court concedes as much. Nor, in my view, is there a resulting gross injustice. Therefore, the first part of the Plumb test for exercising supervisory control is not met.
No one suggests that the District Court’s decision at issue here is a purely legal question or that the District Court disregarded the law in making its decision to have the case tried to two separate juries. Rather, it is clear that this is a decision within the trial court’s broad discretion in controlling matters relating to trial administration. Since discretionary trial court rulings encompass “ ‘the power of choice among several courses of action, each of which is considered permissible’” (Steer, Inc. v. Department of Revenue (1990), 245 Mont. 470, 475, 803 P.2d 601, 603-04), it is my view that discretionary rulings do not properly come within the Plumb standard.
In addition, even if an abuse of discretion constituted a “mistake of law” of the type envisioned in Plumb, it is simply not the case that every abuse of discretion results in a “gross injustice” requiring immediate review by this Court. It is my view that, in accepting such matters on supervisory control, we are unnecessarily intruding into the trial courts’ domain. Furthermore, in doing so, we simply invite a flood of applications for supervisory control over purely discretionary decisions by trial courts. In fairness to the litigants who are before us in ever-increasing numbers of appeals, and to our ability to *56manage that appellate caseload well from both timeliness and quality perspectives, we can ill afford to exponentially expand the number of original jurisdiction proceedings requiring our attention.
Moreover, while I do not disagree with the Martin standard, it is my view that, in applying that standard, the Court does not establish an abuse of the District Court’s discretion, but merely substitutes its own discretion for that of the District Court. Martin is clear that considerations of economy of time and convenience of witnesses must yield to the “ ‘paramount consideration ... [of] a fair and impartial trial to all litigants.’ ” Martin, 85 F.R.D. at 658. In this regard, the District Court assessed both parties’ interests and premised its order denying the School District’s motion to try both the breach of contract and UTPA actions to the same jury specifically on its “sensitivity to the potential prejudice faced by the Defendants in trying both components of the case to the same jury.” In other words, the District Court weighed the potential for prejudice to the substance of the defendant’s case against the inconvenience to the School District and exercised its discretion in favor of the defendant. This Court converts the School District’s mere inconvenience into actual prejudice and weighs it more heavily than the defendant’s potential substantive prejudice. The Court then determines that the District Court — the court most familiar with the case — abused its discretion merely because trying the UTPA claim to a different jury would take more time and inconvenience witnesses for the School District. I cannot agree.
In addition, the record reflects that the breach of contract case is scheduled for trial this month and that the UTPA claim, only amended into the School District’s complaint several months ago, is far from ready for trial. In any event, the District Court’s order of April 15,1997, makes it clear that the court’s calendar will not accommodate trial of the UTPA claim immediately following the breach of contract claim. Thus, it appears that the Court’s conclusion that the trial on the UTPA claim must be to the same jury and must follow immediately after the trial on the breach of contract claim will result in a delay in trying the breach of contract claim. The Court does not address these matters and it escapes me how the School District’s interests in resolving its underlying claim and recovering the insurance proceeds for which it bargained — whatever the jury may determine them to be — are advanced by such a result.
In summary, I disagree that this case meets our recently clarified test for accepting a case on supervisory control. That test apparently exists no more. In addition, I disagree that any abuse of discretion has been established under Martin. I would deny the School District’s application for a writ of supervisory control.